Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kent A. Lembke on May 16, 2022.
The application has been amended as follows: 
IN THE CLAIMS:

1.            (Currently Amended)  A sequential infiltration synthesis apparatus comprising:
a reaction chamber constructed and arranged to hold a substrate;
a precursor distribution and removal system to provide to and remove from the reaction chamber a vaporized first or second precursor, wherein the precursor distribution and removal system comprises:
a precursor feed flow duct that is partially common to both a first precursor feed flow path and a second precursor feed flow path,
a first container, coupled to the first precursor feed flow path, containing [[the]] a source of a first precursor selected from the group consisting of trimethyl aluminum (TMA), triethyl aluminum (TEA), and dimethylaluminumhydride (DMAH) dimethylethylaminealane (DMEAA), trimethylaminealane (TEAA), N-methylpyrroridinealane (MPA), tri-isobutylaluminum (TIBA), tritertbutylaluminum (TTBA) trimethylboron, triethylboron titanium(IV)chloride (TiCl4), tantalum(V)chloride (TaCl5), zirconium(IV)chloride (ZrCl4), hafnium(IV)chloride (HfCl4), and niobium chloride (NbCl5),
a second container, coupled to the second precursor feed flow path, containing [[the]] a source of a second precursor selected from the group consisting of an oxidant selected from the group consisting of water, ozone, hydrogen peroxide, and a nitridizer selected from the group consisting of ammonia and hydrazine, 
a distribution reaction chamber valve disposed between the precursor feed flow duct and the reaction chamber and configured to provide controllable access to the reaction chamber,
a purge reaction chamber valve disposed between the reaction chamber and a source of purge gas, and
a gas removal pump,
a heating system and,
a sequence controller configured to control the precursor distribution and removal system and comprising a memory provided with a program to execute infiltration of an infiltrateable material provided on the substrate when run on the sequence controller, wherein the sequence controller is configured to execute the program to perform the infiltration of the infiltrateable material including to:
activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the first precursor for a first period T1 in the reaction chamber;
activate the precursor distribution and removal system to close the distribution reaction chamber valve and open the purge reaction chamber valve to remove a portion of the first precursor from the reaction chamber for a second period T2; 
activate the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed; and
activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber, wherein a pressure of the second precursor builds up during a load period of the third period T3 by closing a removal reaction chamber valve while providing the second precursor to the reaction chamber, wherein the second precursor infiltrates the infiltrateable material and reacts with infiltrated first precursor derivative in the infiltrateable material on the substrate during the third period T3,
wherein the program in the memory is programmed with the first period T1 longer than the second period T2,
wherein a temperature within the reaction chamber during the process of infiltration of the infiltrateable material is controlled to a temperature between 50 ºC and 150 ºC using the heating system, and
wherein the second period T2 has a duration long enough to remove the first precursor to a predefined depth of the infiltrateable material.
2.            (Previously Presented)  The apparatus according to claim 1, wherein the load period of the third period T3 is between 5 and 500 seconds.
3.            (Previously Presented)  The apparatus according to claim 1, wherein the pressure within the reaction chamber during the process of infiltration of the infiltrateable material during the load period of the third period T3 reaches 5 torr or higher.
4.            (Original)  The apparatus according to claim 1, wherein the program in the memory is programmed with the second period T2 between 0.1 to 3000 seconds.
5.            (Previously Presented)  The apparatus according to claim 3, wherein the pressure in the reaction chamber during the process of infiltration of the infiltrateable material during the load period of the third period T3 is between 5 and 100 Torr.
6.            (Cancelled)  
7.            (Previously Presented)  The apparatus according to claim 1, wherein the program in the memory is programmed to have the second period T2 have a duration long enough to remove the first precursor from the surface of the infiltrateable material.
8.            (Cancelled)
9.            (Previously Presented)  The apparatus according to claim 1, wherein the program in the memory is programmed with the third period T3 between 1 to 20000 seconds.
10.          (Previously Presented)  The apparatus according to claim 1, wherein the program in the memory is programmed to:
activate the precursor distribution and removal system to remove a portion of the second precursor from the reaction chamber for a fourth period T4 after the third period T3 at the end of the infiltration cycle; and,
wherein the cycle is performed once.
11.          (Original)  The apparatus according to claim 10, wherein the program in the memory is programmed to activate the precursor distribution and removal system for the fourth period T4 between 0.1 to 3000 seconds.
12.          (Original)  The apparatus according to claim 1, wherein one or both of the first and second precursors are a liquid precursor and the apparatus comprises:
a direct liquid injector (DLI) vaporizer system operably connected to the sequence controller to dose and vaporize the first or second precursor.
13-30.    (Cancelled)
31.          (Previously Presented)  The apparatus according to claim 1, wherein the temperature is between 50 ºC and 128 ºC.
32.          (Previously Presented)  The apparatus according to claim 1, wherein a pressure of the first precursor is increased during the first period T1 by closing the removal reaction chamber valve, while providing the first precursor to the reaction chamber.
33.          (Currently Amended)  A sequential infiltration synthesis apparatus comprising:
a boat configured to hold a plurality of substrates;
a reaction chamber constructed and arranged to receive the boat, wherein a bottom part of the boat is configured to seal the reaction chamber in response to the boat being moved into the reaction chamber;
a precursor distribution and removal system to provide to and remove from the reaction chamber a vaporized first or second precursor via a precursor feed flow duct;
a first container, coupled to the precursor feed flow duct, containing [[the]] a source of a first precursor selected from the group consisting of trimethyl aluminum (TMA), triethyl aluminum (TEA), and dimethylaluminumhydride (DMAH);
a second container, coupled to the second precursor feed flow path, containing [[the]] a source of a second precursor selected from the group consisting of an oxidant selected from the group consisting of water, ozone, hydrogen peroxide, and a nitridizer selected from the group consisting of ammonia and hydrazine; 
a heating system configured to adjust fluid temperature within the precursor distribution and removal system; and
a sequence controller configured to control the precursor distribution and removal system and comprising a memory provided with a program to execute infiltration of an infiltrateable material provided on the substrate when run on the sequence controller, wherein the sequence controller is configured to control 
activate the precursor distribution and removal system to open a distribution reaction chamber valve to provide and maintain the first precursor for a first period T1 in the reaction chamber;
activate the precursor distribution and removal system to close the distribution reaction chamber valve and open a purge reaction chamber valve to provide a purge gas to the reaction chamber to remove a portion of the first precursor from the reaction chamber for a second period T2; 
activate the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed; and
activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber,
wherein the second precursor infiltrates the infiltrateable material and reacts with infiltrated first precursor derivative in the infiltrateable material on the plurality of substrates during the third period T3, and
wherein the second period T2 has a duration long enough to remove the first precursor from the surface of the infiltrateable material on the plurality of substrates.
34.          (Cancelled) 
35.          (Cancelled)
36.          (Cancelled)
37.          (Cancelled)
		Response to Arguments
Applicant’s arguments, see pages 2-4, filed April 30, 2022, with respect to rejections under Senzaki (US 20060110930) and Becker (US 20100183825) have been fully considered and are persuasive.  The rejections are withdrawn. 



Allowable Subject Matter
Claims 1-5, 7, 9-12, 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The present Examiner has fully reconsidered the Office’s March 16, 2022 final rejection and Applicant’s April 30, 2022 statements. The present Examiner agrees with Applicant’s arguments in that the cited prior art is silent with respect to at least the independently claimed sequence controller and instructions encoded therein. Further, the claimed controller and chemical sources, as is currently amended, and their subsequent instructions and chemical properties, respectively, are likewise not taught or suggested by the cited prior art or the Examiner’s updated search. The Examiner notes Terasaki; Masato (US 20140099797 A1) with similar teachings but does not provide grounds for at least obviousness in view of at least the claimed controller instructions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references have controller timing charts with relevant injection and purge profiles - US 20140099797 A1, US 20140051260 A1, US 20130149873 A1, US 20120045905 A1, US 20130210241 A1, US 20140051261 A1, US 20110256726 A1, US 7604010 B2, US 20120119337 A1, US 20160122871 A1, US 20120108077 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716